Case: 19-60520      Document: 00515329922         Page: 1    Date Filed: 03/03/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                      No. 19-60520                              FILED
                                                                            March 3, 2020
                                                                           Lyle W. Cayce
JAMES J. GONSOULIN,                                                             Clerk

              Petitioner - Appellant

v.

COMMISSIONER OF INTERNAL REVENUE,

              Respondent - Appellee



                     Appeal from the United States Tax Court
                         Tax Court Case No. 18395-17L


Before KING, JONES, and COSTA, Circuit Judges.
PER CURIAM:*
       James Gonsoulin timely appealed the tax court’s adverse decision
challenging only the question of that court’s jurisdiction. We agree with the
Commissioner that Gonsoulin’s arguments are contrary to precedent and
frivolous. See, e.g., Selgas v. Commissioner, 475 F.3d 697, 699 (5th Cir. 2007).
In fact, we recently affirmed another tax court decision rejecting the same
appellant’s jurisdictional arguments. See Gonsoulin v. Commissioner, 789 F.
App’x 473, 473 (5th Cir. 2020) (per curiam). AFFIRMED.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.